REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application is being examined under the pre-AIA  first to invent provisions.
Based upon the Response filed August 24, 2021, the rejection based upon 35 U.S.C.  §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, is withdrawn. 
Based upon the Terminal Disclaimer filed August 24, 2021, the rejections based on the ground of non-statutory double patenting over U. S. Patent No. 8,017,625, 9,339,527 and 10,092,559 are withdrawn.
The Information Disclosure Statement filed August 24, 2021 has been considered. The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art references to derive the invention now claimed. The references do not negate the patentability of the claimed invention.  Accordingly, claims 21-32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
           
                                                       	
                                                     /Zinna Northington Davis/
                                                             /Zinna Northington Davis/                                                           Primary Examiner, Art Unit 1625                                                                                                                                             
Znd
08.27.2021